 



Exhibit 10.17(b)



 

Contract NO: 0400000928-2015 Henggang (Bao)zi 0011

GUARANTY CONTRACT OF MAXIMUM AMOUNT

 

IMPORTANT NOTE: This contract is in equal and voluntary basis of the parties,
all terms of the contract are both true meaning of them. To maintain the
legitimate interests of the guarantor, the creditor specially remind the
guarantor to pay attention on the bold terms in the contract.

 



Creditors:

 

 

Industrial and Commercial Bank of China Ltd,

Shenzhen Henggang Branch (hereinafter

referred to as "Party A")

Person in charge: Duoping Yang

Business Address:

 

Room 132/132A & 133, City Center Garden,

Henggang Street, Longgang District, Shenzhen

   

Guarantor:



Dangyu Pan (hereinafter referred to as "PartyB")

  ID Number: 430104196803184316

Business or Residence Address:

463,

 

Room 604, Floor 2, Building 34, Compound

Shougouling Road, Tianhe District, Guangzhou,

China



 



In ensure the realization of Party A’s claims, Party B voluntarily provides
security guarantee (counter-guarantee). To specify the rights and obligations of
both parties, party A and B enter into this contract, based on "contract law",
"Security Law" and other relevant laws and regulations.

 

Article 1 The Principal Creditor's Right Be Guaranteed

 

Item 1.1 The principal creditor's right guaranteed by party B is the rights
within the highest balance of RMB30,000,000.00 (capital: thirty million yuan
only) come from the contracts entered by Party A and Shenzhen Highpower
Technology Co. (hereinafter referred to as debtor) since Oct 1th, 2015 to Oct
1th, 2020 (including the starting date and the expiration date of the period),
the contracts including foreign currency loan contracts, exchange-loan contract,
bank acceptance agreement, letter of credit issuing agreement/contract,
international and domestic trade financing agreements, forward foreign exchange
agreements and other financial derivative products agreements and other
documents (hereinafter referred to as the “main contract”) . Whether in the
above period or not, the creditor always has the rights.

 

Item 1.2 The above mentioned maximum balance, is the total RMB amount exchanged
from other different currencies using the foreign exchange rate published by
Party A on the day Party B have the responsibility to guaranty the principal
creditor’s right.

 



 

 

 

Article 2 Guaranty Method

 

The method party B undertakes the guarantee responsibility is joint
responsibility guarantee.

 

Article 3 Guaranty Coverage

 

The maximum guarantee Party B undertakes contains creditor's principal,
interest, compound interest, punitive interest, Liquidated damages, Compensation
for damage, exchange loss (related exchange loss caused by exchange rate
fluctuation) and the cost for realizing creditor’s right (including but not
limited to litigation fees, legal fees), the cost for realizing creditor’s right
is not included in the maximum amount stated in item 1.1.

 

Article 4 Guaranty Period

 

Item 4.1 If the main contract is a loan contract, the guaranty period of the
Contract is: two years after the expiration of the loan under the main contract;
if Party A announces that the loan expire in advance according to the item of
the loan contract, the guaranty period of the Contract is two years starting
from the day after the advanced expiration date of the loan.

 

Item 4.2 If the main contract is a banker's acceptance contract, the guaranty
period is two years starting from the day after the date Party A pays to the
third party.

 

Item 4.3 If the main contract is a guaranty contract, the guaranty period is two
years starting from the day after the date Party A performs the duty of
guarantee.

 

Item 4.4 If the main contract is a letter of credit issuing agreement /
contract, the guaranty period is two years starting from the day after the date
Party A pays the amount of letters of credit.

 

Item 4.5 If the main contract is another financing documents, the guaranty
period is two years starting from the day after the expiration date or advanced
expiration date of the loan under the main contract.

 

Article 5 Party B’s Statement and Guarantee

 

Party B makes the following statement and guarantee.

 

Item 5.1 Party B has the guarantor’s qualifications, the guarantee for the Party
A has acquired the necessary authorization or approval according to procedures
and jurisdiction of company constitution, will not violate laws and regulations
and other relevant regulations.

 



 

 

 

Item 5.2 If Party B is a listed company or a subsidiary of a listed company,
will ensure to disclose the guarantee in time according to the requirements of
"Securities Act", "Stock Exchange Listing Rules" and other laws, rules and
regulations.

 

Item 5.3 Party B has sufficient capacity to assume the responsibilities, will
not reduce or exempt the responsibilities because of any variation of
instruction, financial situation, or any agreement entered with any third party.

 

Item 5.4 Party B fully understands the purpose of the loan under the main
contract, voluntarily guarantee for the debtor, the meanings of the items in the
main contract is fully true. For domestic and international trade financing,
Party B admit transaction basis of the financing is true and without fraud.

 

Item 5.5 All materials and information provided to Party A are true, accurate
and complete, without false record, misleading statement or significant
omission.

 

Item 5.6 If the principal loan in the contract is international trade financing
that Party A provides to the debtor, then Party B accepts related international
conventions about related business.

 

Item 5.7 If Party B is a natural person, also makes the following statement and
guarantee:

 

A. With full civil rights and full civil capacity;

B. With legitimate source of income and adequate compensation capacity;

C. Without malicious acts such as malicious default of bank loan’s principal and
interest, malicious overdraft credit cards and other malicious acts;

D. Without gambling, drug abuse and other bad behavior or criminal record;

E. Spouse of Party B agrees to provide the guarantees to Party A.

 

Article 6 Party B’s Commitment

 

Party B makes the following promises.

 

Item 6.1 If any of the following situations happens, within five working days
since Party A receives notice, with no conditions fulfill the responsibilities
in the contract:

A. The outstanding debts of debtor, includes maturity and early maturity;

B. If Party B or the debtor seeks for bankruptcy or goes out of business,
dissolution, liquidation, business for rectification, revocation of business
license, or be revoked.

 



 

 

 

Item 6.2 If Party A’s principal creditor's right exists on collateralized object
for guarantee, whether the collateralized object is provided by the debtor or by
third party, Party A has the right to request Party B to take responsibilities
first, Party B can not raise a plea for this reason. If Party A gives up, change
or loss of other security interest, Party B's responsibility is still in effect,
will not be invalid, deducted or exempted.

 

Item 6.3 Upon Party A’s requests, provide financial information, tax
certificates and other financial documents that can timely reflect Party B’s
financial situation.

 

Item 6.4 If any of the following situations happens, with no need for agreement
of Party B, Party B will continue to assume guarantee liability in the contract:

 

A. Party A and the debtor negotiate to change main contract, without increasing
Party B’s debt or extending debt’s maturity;

B. Under domestic and international trade financing, Party A and the debtor
modify letters of credit related to main contract, without increase the debtor's
payment obligations of letter of credit or extend the payment period;

C. Party A transfers the debt to a third party.

 

Item 6.5 If provides any form of guarantee to a third party, will not damage the
interests of the Party A.

 

Item 6.6 If Party B has actions including merger, divesture, reduction of
capital, change of ownership, transfer of significant assets and liabilities,
significant external investment, increasing debt financing materially and other
actions may adversely affect the rights of Party A, Party B should have the
written agreement of Party A in advance, or have made satisfactory arrangement
for the guarantee responsibilities under the contract. If not, Party A cannot
engage in such actions.

 

Item 6.7 If any of the following situations happens, Party B should notice Party
A:

 

A. Change of charter, business coverage, registered capital, the legal
representative, change of ownership;

B. Go out of business, dissolution, liquidation, business for rectification,
revocation of business license, be revoked or bankruptcy;

C. Involved or maybe involved in material economic disputes, litigation,
arbitration, or the property was legally seized, detained or controlled;

D. If Party B is a natural person, change of residence, work, contacts, etc.

E. Issuing corporate bonds, short-term financing bonds or other direct financing
methods to increase debt levels;

F. Have other large amount of borrowing or external guarantees.

 

Item 6.8 React to the return notice from Party A in time.

 



 

 

 

 

Item 6.9 In the buyer's financing, import credit and import bills financing /
import payment services in the domestic letters of credit, if happens following
situations, Party B should assume non-defense guarantee obligation, Party B
should not propose exemption or defense because of any judicial or
administrative authorities issues stop-payment order, ban order or take measures
such as closing down, detaining, freezing property related to letters of credit:

 

A. Party A's nominee, who has been authorized in accordance with the Party A's
instructions, pays in good faith;

B. Party A or its nominee, who has been authorized under the domestic letter of
credit, issues payment confirmation in good faith or accepts credit documents in
letters of credit in good faith;

C. Confirming bank of letter of credit fulfills the payment obligation in good
faith;

D. Negotiating bank of letter of credit negotiates to pay in good faith.

 

Item 6.10 In shipping guarantee, bills of lading endorsed, authorized delivery
business, Party B should not propose exemption or defense because of debtor's
dishonored letters of credit.

 

Article 7 Party A’s Commitment

 

Party A’s commitment: Keep non-public information confidential which is in the
relevant documents, financial documents and other related documents provided
when Party B carries out obligations, unless relevant laws and regulations or
this contract has otherwise specified.

 

Article 8 Conformation of Principal Creditor’s Right

 

If one of the following situations happens, the conformation of the maximum
guarantee:

 

A. Expiration of the period that Article 1.1 agreed;

B. No new debt will happen again;

C. The debtor, Party B is declared bankrupt or revoked;

D. Other cases stipulated in laws.

 

Article 9 Breach of the Contract

 

Item 9.1 Once this contract is in effect, either party fails to perform any
obligation in the contract or violate any statement, guarantee and commitment in
the contract, then it is breach of contract. If one party causes losses to the
other party because of the above reason, then should be compensated to the other
party.

 



 

 

 

Item 9.2 If Party B does not perform the guarantee obligations in this contract,
Party A has the right to deduct the money in all accounts that Party B opened in
the Industrial and Commercial Bank of China and its branches to pay off the debt
in the main contract. If the currency of the deducted money and the currency in
the main contract is different, calculate the deduct amount using applicable
rate published by Party A on deduct day. The interest and other fees from the
deduct day and the pay off day, and the difference for exchange rate
fluctuations during the period should be bear by Party B.

 

Item 9.3 Except the provisions in the contract, if either party breaches the
contract, the other party has the right to take measures provided by the PRC
laws, regulations and rules.

 

Article 10 Effect, Change and Terminate

 

Item 10.1 The contract is in effect since the date of signing.

 

Item 10.2 Any change of this contract shall be agreed by all parties involved
and be made in writing. The changes of provisions and agreements are part of the
contract, has equal legal right with the contract. Except the changed part, the
rest part of this contract is still valid, before the changes is in effect, the
original terms of this contract is still valid.

 

Item 10.3 Any provision of this contract is invalid or unenforceable, will not
affect the validity and enforceability of other provision, nor affect the
validity of the contract.

 

Item 10.4 The change or termination of this contract will not affect the right
of all parties involved to require compensation. The termination of this
contract, will not affect the effectiveness of the dispute settlement
provisions.

 

Article 11 Dispute Resolution

 

The sign, validity, interpretation, enforcement and dispute settlement of this
contract are applicable to PRC laws. Any disputes caused by or related to this
contract, both parties should resolve through negotiation. If negotiation fails,
use the following method for resolution:

 

Resolves through litigation in court where Party A locates.

 

 

 

 

 

Article 12 Other Provisions

 

Item 12.1 Without the written consent of Party A, Party B can not transfer whole
or part of right or obligations in the contract.

 

Item 12.2 If Party A does not perform or perform partially or perform delayed
any right in the contract, does not affect the exercise of the right and any
other change.

 

Item 12.3 Party A has the right to provide the information of this contract and
other related information to the credit information database of People’s Bank of
China or other legally established credit database according to relevant laws,
regulations or other normative documents requirements or financial regulatory
requirements, for the purpose of inquiry and use by qualified organizations or
individuals, and Party A also has the right to inquiry Party B’s related
information via credit information database of People’s Bank of China or other
legally established credit database, for the purpose of sign and perform this
contract.

 

Item 12.4 The contract has two originals, each side holds one with the same
legal effect.

 



Party A (seal): Industrial and Commercial Bank of China Ltd,   Shenzhen Henggang
Branch Person in Charge: Duoping Yang     Party B (signature): Dangyu Pan   ID
Number: 430104196803184316

 



 

